DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11 April 2022.  As directed by the amendment: claim 1 has been amended, claims 2-4 & 6-20 have been cancelled, and claim 21 has been added.  Thus, claims 1, 5 & 21 are presently pending in this application.
Applicant’s amendments have overcome the various objections as well as the 35 U.S.C. 101 and 112(a) rejections set forth in the previous action. The amendments have also overcome many of the 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one 35 U.S.C. 112(b) rejection remains or has otherwise been raised by the amended claims. Additionally, at least one new 35 U.S.C. 112(a) rejection has been raised by the amended claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein an input to said gear reduction drives star gears, and said star gears drive said carrier, said carrier driving a flexible shaft to drive said fan rotor” however, the application as originally filed does not appear to provide support for an embodiment wherein the star gears drive the carrier, and the carrier drives the flexible shaft to drive the fan rotor as claimed. 
Rather, the applicant’s specification as originally filed discloses that the star gears are fixed within the carrier, the sun gear drives the star gears to rotate, which then causes the ring gear  to rotate. The ring gear (not the carrier) drives the flexible shaft to drive the fan. See para. 39 of the applicant’s original specification. This can also be seen in applicant’s figure 3: shaft 102 is connected to ring gear 100, not carrier 94. 
While configurations of the type claimed (i.e., with a rotating carrier providing the output) are known in the art (e.g., see para. 11 of US 2010/0331140 to McCune), this does not appear to correspond to any configuration described in the application as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 (line 10) is a relative term which renders the claim indefinite. The term “about” (i.e. “about 0.40”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Other instances of the term “about” in claim 1 as previously presented were removed. As understood, this instance was likely intended to be removed but was missed. 

Claim 1 recites “a curved surface leading into said compressor has an inner wall defining a flow path…” (lines 19-20) which renders the claim indefinite. As set forth in MPEP § 2173.05(a)(I), claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."  In the instant case, it is unclear how the phrase “an inner wall” is to be interpreted (i.e. what the wall is “inner” relative to) causing the scope of the claim to take on an unreasonable degree of uncertainty. 
As best understood in view of the specification, this was likely intended to refer to surface 85 (see fig. 2), but it is not clear exactly what the intended scope of “inner wall” was meant to be. The curved surface 85 has (or otherwise forms / includes) a wall which may be seen as radially inner relative to the flow path (from the perspective of the rotational axis) or may be an inner wall in the sense that it faces / defines the flow path, etc. But this wall is also outer relative to, e.g., the gear reduction and may be seen as an outer wall. 
Additionally, it is noted that this wall / surface is not referred to in the specification an “inner wall”. See MPEP § 2173.03. While there is no requirement for every claim term to be explicitly found in the specification (i.e. in haec verba), claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.
Appropriate clarification and/or correction is required. 

Finally, claim 1 recites “said point leading into said first compressor blade row” (lines 21-22; repeated again in lines 22-23) which lacks proper antecedent basis in the claim. As best understood, this might be referring to “a point immediately before said first compressor blade row” (line 20) but this may also be referring to a different point. 
Claims 5 & 21 are rejected due to dependency on claim 1. 

Claim 21 recites “wherein an input to said gear reduction drives star gears, and said star gears drive said carrier, said carrier driving a flexible shaft to drive said fan rotor” which renders the claim indefinite for several reasons. 
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
First, it is unclear if “an input to said gear reduction” is referring to the input shaft 92 or the sun gear 93, or both. 
Next, while the claim recites “said star gears drive said carrier, said carrier driving a flexible shaft”, the specification sets forth instead that the star gears drive the ring gear, rather than the carrier, and it is the ring gear which drives the flexible shaft. See para. 39 of the applicant’s original specification. This can also be seen in applicant’s figure 3: shaft 102 is connected to ring gear 100, not carrier 94. 
As a result, it is unclear if claim 21 was intended to state that the “said star gears drive said ring gear, said ring gear driving a flexible shaft to drive said fan rotor”, or if the applicant intended to claim an embodiment different than that originally described. 
To promote compact prosecution, claim 21 is being interpreted as consistent with the specification (i.e. the star gears drive the ring gear), though an alternative rejection covering the claim as presented, where the star gears drive the carrier, is also provided. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 21 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. (US 2007/0240399; hereafter Orlando) in view of Savage et al. (NPL: “Effects of Planetary Gear Ratio on Mean Service Life”; see IDS filed 1/14/2021 for complete citation; hereafter Savage) and Giffin (US 2006/0024162) or, in the alternative, as obvious over Orlando in view of Savage and Giffin and further in view of McCune (US 2010/0331140).
Regarding claim 1, Orlando discloses (figs. 1-5) a gas turbine engine (10) comprising: 
a fan rotor (52) having a hub (generally indicated at 68) and a plurality of fan blades (62) extending radially outwardly of said hub (see fig. 1), 
a compressor (26) positioned downstream of the fan rotor (52), the compressor having a first compressor blade row (located adjacent to the leader line from reference numeral 20 in figure 1) defined along a rotational axis (11) of said fan rotor and said compressor, 
a gear reduction (100) positioned axially (i.e. along the direction of axis 11) between said first compressor blade row and said fan rotor (52), said gear reduction including a ring gear (106) and a carrier (102), said carrier having an axial length (i.e. a length parallel to axis 11) and said ring gear (106) having an outer diameter (in a direction transverse to axis 11), wherein said gear reduction (100) is connected to drive said hub (68) to rotate (via output 160); 
wherein a volume is defined for said carrier (102) and said ring gear (106; i.e. the ring gear and carrier have nonzero dimensions and therefore define a volume); 
wherein the hub (68) has a radius defined at an inlet point of said hub (i.e. a radius from axis 11 to a leftmost point on the outer surface of the hub; see fig. 1), wherein said fan blades (62) have a radius (i.e. a radius from axis 11 to the outermost tips of fan blades 62); and 
a curved surface (“Surface” in annotated partial fig. 1, below) leading into said compressor (26) has an inner wall defining a flow path (i.e. inlet 22) with a radially outermost point defined (“A”, below), and a point immediately before said first compressor blade row (“B”, below), and said gear reduction (100) positioned between said radially outermost point and said point leading into said first compressor blade row (i.e. the gear reduction is at least axially between the two points, as shown), and wherein said point leading into said first compressor blade row is radially inward of said gear reduction (see annotated figure below: point “B” is radially inward of at least the radially outermost point of the ring gear, indicated at "C").
Orlando does not explicitly disclose the additional limitations 
    PNG
    media_image1.png
    412
    462
    media_image1.png
    Greyscale
wherein a ratio of said axial length to said outer diameter is greater than or equal to 0.20 and less than or equal to about 0.40; wherein said volume is greater than or equal to 899 inches3 (14,732 centimeters3) and less than or equal to 1349 inches3 (22,100 centimeters3); wherein a ratio of said hub radius to said fan blade radius is less than or equal to 0.36; or wherein said ratio of said hub radius to said fan blade radius is greater than or equal to 0.24. 

Regarding the limitation wherein a ratio of said axial length to said outer diameter is greater than or equal to 0.20 and less than or equal to about 0.40, Savage teaches (throughout) that there are a large number of results-effective variables to be considered when designing ring-type gear reduction system including at least size, gear ratio, number of “planet” gears, and face width (pages 1-4; see equations 1-17) to maximize service life for a given input. 
Most relevant, Savage discloses that face width (f) is a results-effective variable in determining tooth strength and related stresses and performs calculations disclosing a variable face width when the ring gear diameter is fixed (see table 2; page 5). Additionally, Savage explicitly discloses (page 2; below figure 1) that all transmissions in this particular study "...carry the same power and have the same outside diameter which provides a radial ring thickness outside the ring gear teeth of 1.5 times the tooth height." 
Savage continues: "In this comparison, the input speed and torque are fixed as the ratio is varied. For each design, the planetary system life is maximized subject to the above constraints in addition to constraints on the stresses in the gear teeth and on assembly clearances. The parameters which define each design are the number of teeth on the sun gear, Ns, the face width of the gears, f, and the diametric pitch of the gears, Pd."
In view of the above, Savage thus teaches that optimizing face width while holding the diameter steady (or, in other words, optimizing the ratio between the axial length of the gear face and the outer diameter of the ring gear) is desirable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the axial length of the gear face of the gear reduction assembly disclosed by Orlando (and, by extension, the axial length of the carrier) to be of any required width for a particular application (diameter, input, power, materials, etc.) as a matter of routine engineering design through optimization of recognized results-effective variables to maximize service life or otherwise to optimize a balance of service life vs weight, among other factors, as taught by Savage. As such, the ratio of said axial length of the carrier (related to axial length of the gear face) to the outer diameter of the ring gear could be of any ratio required, including greater than or equal to 0.2 and less than or equal to 0.4. 

While Orlando in view of Savage is seen as rendering obvious the claimed limitation, to expedite prosecution in the event that the above combination is not seen as rendering obvious the limitation wherein a ratio of said axial length to said outer diameter may be greater than or equal to 0.20 and less than or equal to about 0.40, the following additional teaching is provided. 
Specifically, while Savage teaches that it is known or otherwise obvious to optimize the ratio of the axial length of the gear face versus the outer diameter of the ring gear, Savage does not explicitly disclose optimizing the axial length of the carrier versus the diameter of the ring gear. While the examiner maintains that a person having ordinary skill in the art would recognize that the axial length of the carrier is directly related, or at least proportional to, the axial length of the gear face (i.e. the face width), McCune additionally provides support for this. 
McCune teaches (figs. 1-4; especially figs. 2 & 3) a gas turbine engine (10) comprising: 
a fan rotor (32) having a hub and a plurality of fan blades extending radially outwardly of said hub (see fig. 1), a compressor (14) positioned downstream of the fan rotor, the compressor having a first compressor blade row (see fig. 1; near indicator from 14) defined along a rotational axis of said fan rotor and said compressor rotor, and 
a gear reduction (36) positioned axially between said first compressor blade row and said fan rotor (32), said gear reduction including a ring gear (40) and a carrier (including at least 40 & 50), said carrier having an axial length (i.e. a length parallel to axis indicated at 54 in figs. 2 & 3) and said ring gear (40) having an outer diameter (in a direction transverse to the above axis), wherein there is a ratio of said axial length to said outer diameter, and wherein said gear reduction (36) is connected to drive said hub to rotate (via output 34; see fig. 1).
McCune additionally teaches that "radial thickness and axial length of connection portions 45 of the journal bearing 44 and thickness of end caps 50 and/or carrier 48 is optimized to make the spring rate of the star gear 38 and journal bearing 44 combination more effective for distributing and balancing torque..." (para. 15, lines 13-17). 
McCune proceeds to teach “...the range given for axial length L1 (about 10 to 30 percent of the length of outer surface 66)...represents the optimal thickness of carrier 48 or the combination of carrier 48 and end caps 50, to achieve more effective distribution and balance of torque between star gears..." (para. 23, lines 13 - 20; the length of outer surface 66 is substantially the same as the axial length of the gear face; see fig. 2 & para. 21), "Because journal bearing 44 is supported on both axial ends by carrier 48 or the combination of carrier 48 and end caps 50, the thickness of carrier 48 or the combination of carrier 48 and end caps 50 contributes to the spring rate of journal bearing 44…By optimizing the spring rate of the combination of journal bearing 33 and star gear 38, one can achieve better distribution and balance of torque...by more effectively distributing and balancing torque, the size, weight, and rate of wear...can be reduced.” (Para. 24, right column of page 3.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application, in view of the teachings of McCune, to modify the gear reduction of the gas turbine engine disclosed by Orlando by modifying the axial length of the carrier to be a proportion (e.g. 10-30%) of the axial length of the gear face (i.e. the face width), as taught by McCune, to optimize the spring rate of the gear system and thusly achieve more effective distribution and balance of torque, reducing the size, weight, and rate of wear of the assembly. 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gear reduction of the gas turbine engine disclosed by Orlando to optimize the ratio of the axial length of the carrier to the outer diameter of the ring gear to be of any required ratio, including greater than or equal to 0.2 and less than or equal to 0.4, for a particular application (e.g. based on diameter, input, power, materials, etc.) by optimizing the ratio of the axial length of the gear face to the outer diameter of the ring gear, as taught by Savage, and optimizing the axial length of the carrier, based on the axial length of the gear face, as taught by McCune. In this manner, the person having ordinary skill in the art could maximize service life of the gear set, as in Savage, while achieving more effective distribution and balance of torque, reducing the size, weight, and rate of wear of the assembly, as in McCune.
Both the modifications of Savage and McCune are further obvious as the application of known techniques (optimizing face width vs. ring gear diameter and optimizing carrier axial length based on face width) to improve a similar device (a gas turbine engine star gear reduction) in the same way. 
Regarding the limitation wherein said volume is greater than or equal to 899 inches3 (14,732 centimeters3) and less than or equal to 1349 inches3 (22,100 centimeters3), Savage further teaches (table 1) a design constraint of a volume of the transmission / gear reduction being 1000 in3 as an upper limit of the tested design.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine disclosed by Orlando to have a transmission / gear reduction volume of 1000 in3 or less, as taught by Savage, for the purpose of utilizing a volume known in the art to work in the particular application or field of endeavor.
The examiner notes that the range taught by Savage of <1000 in3 overlaps the claimed range of 899 in3 to 1349 in3. In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding the limitations wherein a ratio of said hub radius to said fan blade radius is less than or equal to 0.36 and is greater than or equal to 0.24, Giffin teaches (figs 1 & 2; particularly fig. 2) a gas turbine engine (16) comprising a fan rotor (generally 32) comprising a hub (74) and a plurality of fan blades (40), wherein the hub has a radius (78) defined at an inlet point (as shown), wherein said fan blades have a radius (76), wherein a ratio of said hub radius to said fan blade radius is between 0.1 and 0.3 (para. 14: "Inlet tip radius 76", "inlet hub radius 78", "...first stage 50 is designed with a fan inlet radius ratio that is between 0.1 and 0.3..."). 
Giffin further teaches, in para. 14, that the “first stage fan inlet radius ratio is selected to facilitate improving a flow per unit frontal area and the overall performance of engine 16, while satisfying overall performance requirements. Accordingly, because the fan inlet radius ratio is reduced in comparison to other known engines, first stage 50 has a reduced rotational speed and a reduced fan blade tip speed”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine disclosed by Orlando such that the ratio of said hub radius to said fan blade radius is between 0.1 and 0.3, or to otherwise to optimize the ratio, as taught by Giffin, to improve flow per unit frontal area and overall engine performance. 
Additionally, such a modification would have been obvious as the use of a known technique (utilizing a ratio of hub radius to fan blade radius between 0.1 and 0.3) to improve a similar device (a gas turbine engine) in the same way. 
The examiner notes that the range taught by Giffin of 0.1 - 0.3 overlaps the claimed ranges of ≤0.36 and ≥0.24. In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Finally, it has been generally held that where the difference between the claimed invention and the prior art is only a change of form, proportions, or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions. See MPEP § 2144.05(II)(A & B) [citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
It has also been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A) [citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)]. 
In the instant case, the only differences between the prior art of Orlando and the apparatus of claim 1 are changes of form or proportion, or otherwise recitations of relative dimensions: 
the ratio between the axial length of the carrier and the outer diameter of the ring gear (e.g., a difference of proportion between the carrier length and gear diameter; a change in form); 
the volume of the carrier and ring gear (e.g., a difference in form or proportion, or otherwise a recitation of relative dimension); and
the ratio of said hub radius to said fan blade radius (e.g., a difference of proportion between the hub and the blades). 
These differences are therefore unpatentable at least in view of the above guidance
It is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the particular claimed range. Indeed, paragraph 15 of the Applicant's specification as originally filed [now deleted by the applicant in the most recent amendment] recites "A ratio of the axial length of the carrier to the outer diameter of the ring gear may be greater than or equal to about 0.20 and less than or equal to about 0.40" (emphasis added). In this case, it appears that the originally filed specification leaves open the possibility that other ratios may also be satisfactory, and the claimed range is merely preferable, rather than having some critical or unexpected benefit. 
As a result, even if the teachings of Savage, McCune, and Giffin did not render the claim obvious in one or more aspects, the differences between the prior art and the claimed invention, being changes in form or proportion or recitations of relative dimension, are not patentable absent evidence of criticality or unexpected results.

Regarding claim 5, the gas turbine engine disclosed by Orlando, as understood, is seen as reading on the additional limitation wherein said gear reduction (100) is a star gear reduction (see fig. 3; paragraphs 19 & 20). 
Additionally, McCune teaches (throughout) a gear reduction which is disclosed to be a star gear reduction (i.e. see “star gears 38”, “sun gear 42”, and “ring gear 40”, figs. 1-4; paras. 9, 13, etc.).  A person having ordinary skill in the art would have recognized that the gears 103 of Orlando generally correspond to star gears 38 of McCune, the input 104 (or a portion thereof) of Orlando generally corresponds to sun gear 42 of McCune, and output 106 (or a portion thereof) of Orlando generally corresponds to ring gear 40 of McCune. 

    PNG
    media_image2.png
    539
    1150
    media_image2.png
    Greyscale
In other words, a person having ordinary skill in the art would have reasonably recognized that the gear reduction disclosed by Orlando is a star gear reduction as claimed. See partial fig. 3 of Orlando compared to fig. 2 of McCune, below. 
To promote compact prosecution in the event that Orlando is not seen as disclosing the limitation wherein the gear reduction is a star gear reduction, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to substitute the gear reduction in the gas turbine engine disclosed by Orlando with a star gear reduction as taught by McCune (or Savage) as such a modification amounts to the simple substitution of one known element for another, yielding predictable results.

Regarding claim 21, as set forth in the 35 U.S.C. 112(b) rejections above, the intended scope of this claim is unclear, in view of material differences between the claimed subject matter and the specification. When claim 21 is interpreted as best understood (i.e. in view of the specification), the gas turbine engine disclosed by Orlando reads on the additional limitations wherein an input (104; i.e. a sun gear; or otherwise shaft 34 / shaft 112 / spline 202) to said gear reduction drives star gears (103), said star gears (mounted on a carrier 102) drive said ring gear (106), said ring gear driving a flexible shaft (160; para. 36, lines 1-3: “…drive shaft extension 112 and/or output structure 160 include at least one flexible arm compensating for a radial deflection of gearbox 100”) to drive said fan rotor (para. 31, lines 6-10). 

Alternatively, in the event that applicant actually did intend to claim that the star gears drive the carrier (rather than the ring gear), and the carrier (rather than the ring gear) drives the output fan shaft, the examiner notes that McCune teaches that such an arrangement is a known alternative to the arrangement of Orlando. 
In particular, McCune first teaches (para. 10) a gear reduction (figs. 1-4) wherein the input (sun gear 42) drives star gears (38) mounted in a fixed / stationary carrier (48), the star gears drive an output ring gear (40) which drives a fan shaft (34) to drive the fan rotor. This configuration causes the fan shaft to rotate at slower rotational velocity than the input shaft, but in the opposite direction (para. 10, lines 10-12). 
McCune then teaches (para. 11): “In an alternative embodiment… epicyclic gear system 36 can be configured in a different manner sometimes called a planetary gear system. In this alternative configuration, star or "planet" gear 38 are rotatably mounted on the gear carrier by bearings. Star gear 38 meshes with sun gear 42. Mechanically grounded, internally toothed ring gear 40 circumscribes and meshes with star gear 38. Input and output shafts extend from sun gear 42 and the gear carrier respectively. During operation, the input shaft rotatably drives sun gear 42, rotating star gear 38 about its own axis, and because ring gear 40 is mechanically grounded, causes star gear 38 to orbit sun gear 42 in the manner of a planet. Orbital motion of star gear 38 turns the gear carrier and the output shaft in the same direction as the input shaft, but slower.”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine of Orlando such that the star gears drive said carrier, said carrier driving the flexible shaft to drive the fan rotor (rather than the ring gear driving the flexible shaft), in view of the teachings of McCune, in order to provide an arrangement where the output shaft spins at a reduced speed, but in the same direction as the input shaft; or otherwise obvious as the simple substitution of one known arrangement (e.g. an epicyclic arrangement wherein the carrier is fixed and the ring gear provides the output, as in Orlando) for another (e.g. an epicyclic arrangement wherein the output shaft is mounted to the carrier, and the ring gear is fixed instead, as taught by McCune) to obtain predictable results (e.g. to enable the output shaft to rotate in the same direction as the input shaft but with reduced velocity, etc.). 
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
While claim 1 as amended now includes a combination of subject matter previously set forth in several dependent claims, the resultant combination is still seen as obvious in view of the prior art of record. The grounds of rejection for claim 1 have been amended in this action as necessitated by the applicant’s amendment. 
With respect to applicant’s arguments that Savage does not teach that the ratio is results-effective, and the related arguments in view of In re Antonie, these arguments are not found to be persuasive. The Examiner has responded to substantially similar arguments at length during prosecution of the parent application 14/616,922, including in the Examiner’s Answer dated 16 May 2019. 
As stated in the previous office actions and the Examiner’s Answer, the fact pattern of this case does not necessarily match the fact pattern of In re Antonie. For example, as noted by the applicant, the reference of In re Antonie “gave a single example which failed to discuss tank volume as a parameter, but the Examiner assumed that the reference kept tank volume constant while increasing the disk area”. By contrast, Savage teaches both the ring gear outer diameter and gear axial length as parameters, and explicitly teaches keeping the outer diameter constant while varying the axial length. Further, McCune teaches a relationship between gear axial length and carrier axial length.
Moreover, the opinion in In re Antonie appears to be based, at least in part, on the finding that “obvious to try is not the standard of 35 USC 103”. However, as further stated in MPEP § 2144.05(II)(B), in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions; “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process."
In the instant case, Savage sets forth a design need (e.g. longer service life and greater tooth strength), and presents all of the variables and equations necessary for performing such an analysis, thus identifying and offering a finite number of variables for experimentation to achieve the desired design objectives. Savage further teaches holding certain variables as fixed (e.g. the outer diameter of the ring gear) while varying others (e.g. gear face width / axial length). As a result, it would have been obvious to a person having ordinary skill in the art to experiment by varying the axial length of the component while holding the diameter fixed, thereby also varying the ratio between the length and the diameter. 
The applicant then argues that “without such support, there is no prima facie case of obviousness”, but this argument does not take into consideration the additional grounds of rejection provided based upon other reasoning (i.e., legal precedent in view of MPEP § 2144.05(II)(A-B), citing Smith v. Nichols and In re Williams; and MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc). It does not appear that the applicant’s arguments address this reasoning. Similar grounds of rejection based upon the above supporting legal precedent were affirmed in the Board decision of the parent application. 
With respect to applicant’s argument that “Savage does not disclose a gear reduction for use in an engine such as shown in Orlando” this argument is not found to be persuasive. Savage discloses that such gear reductions “are often found in transportation power transmissions”, and refers specifically to “aircraft and automotive transmissions” (page 2, introduction section). 
In response to applicant's argument that “Giffin does not disclose a fan structure that could be incorporated into Orlando without changing other features of Orlando”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to applicant’s argument that “the gear reduction 94 in Orlando appears to extend slightly axially outward of the radially outermost point of the “goose neck” 78”. This argument is not found to be persuasive. First, the gear reduction of Orlando is indicated at 100, not 94. Reference number “94” refers to the aft-end of a cone 90 which is part of the fan assembly. Additionally, gear reduction 100 does not appear to extend “slightly axially outward of the radially outermost point of the gooseneck” as currently understood. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753